Title: James Madison to Nicholas P. Trist, 2 January 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany 2. —32
                            
                        
                        Will a holograph Will without Witnesses, convey real estate in Washington according to the law in force
                            there? Mr. Trist will oblige his friend J. M by an answer.
                        
                            
                                
                            
                        
                    